DETAILED ACTION
Response to Declaration
The Declaration under 37 CFR 1.132 filed 02/07/2022 is insufficient to overcome the rejection of claims 1-4, 6, 8 and 15 based upon the rejections as set forth in the last Office action because Applicant has failed to demonstrate criticality of the claimed structural arrangement as required by the process. A demonstration of improved results does not necessarily establish unexpected results, which are typically indicated through a side-by-side comparison of the instant invention with the closest prior art. While the Declaration alleges advancement in the art of manure treatment, there is no documented evidence to suggest that this improvement is truly unexpected. The evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. See MPEP 716.02(b). Accordingly, Applicant’s declaration asserting unexpected results is not commensurate in scope with the claimed invention. The objective evidence of nonobviousness must be commensurate in scope with the claims that the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP 716.02(d).
Withdrawn Rejections
In view of the current amendment to independent claim 1, the rejection of  claims1-4, 6, 8 and 15 under 35 U.S.C. 103 has been withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
Authorization for this examiner’s amendment was given in an interview with James Passé on 02/23/2022.
The application has been amended as follows: 
Cancel claims 7 and 19.
1.   (Currently Amended) A method for the semi-continuous treatment of animal manure without the use of a lagoon or composting chamber consisting of 
 providing a single unitary n internal heater and having a roof, sides and a bottom that is completely enclosed, wherein the single unitary structure chamber n anaerobic digester chamber chamber unitary structure 
wherein the hydrolytic degritter chamber is unitary chamber or hot water which is designed to create a degritted manure slurry;
wherein the anaerobic digester chamber anaerobic digester chamber chamber unitary structure single unitary or hot water and animal manure to the anaerobic chamber chamber unitary anaerobic digester chamber chamber 
adding heated water or steam to the hydrolytic degritting chamber unitary 
moving the degritted manure slurry by horizontal flow pressure, under a first hanging partial wall into a first end of an anaerobic digester chamber chamber chamber of [[,]] the single digester chamber chamber 
transfer by horizontal flow pressure of the mixed and digested manure slurry at the second end of the anaerobic digester chamber chamber 
(Currently Amended) The method for the semi-continuous treatment of animal manure single . 
(Currently Amended) The method for the semi-continuous treatment of animal manure or steam are left in the hydrolytic degritting chamber 
(Currently Amended) The method for the semi-continuous treatment of animal manure a single chamber 
6.	(Currently Amended) The method for the semi-continuous treatment of animal manure a single chamber 
8.	(Currently Amended) The method for the semi-continuous treatment of animal manure e) and f). 
15.	(Currently Amended) The method for the semi-continuous treatment of animal manure 
Allowable Subject Matter
Claims 1-4, 6, 8 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1 and any claim dependent therefrom, the prior art of record does not disclose in the claimed environment or scope of claim a method for the semi-continuous treatment of animal manure without the use of a lagoon, a heater, or composting comprising consisting of: providing a single unitary structure not having an internal heater and having a roof, sides and a bottom that is completely enclosed, wherein the single unitary structure is insulated sufficiently to hold a temperature of about 50 to 60 degrees C, wherein there is a hydrolytic degritter chamber, an anaerobic digester chamber, and a secondary digester chamber arranged linearly in the single unitary structure as claimed. The Dvorak reference is believed to be the closest prior art for the reasons expressed in previous office actions. Dvorak, however, requires the use of a lagoon, composting and an internal heater and therefore, does not disclose the method “consisting of” providing a single unitary structure as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYDIA EDWARDS/Examiner, Art Unit 1796